DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 9/15/2022 is acknowledged.  The traversal is on the ground(s) that Inventions I and II “are patentably obvious over one another and are all drawn to the same subject” because “the recitations of purported Invention I are all…found in purported Invention II.” This is not found persuasive for a number of reasons. First, claims 1-9 and 17-20 are drawn to an apparatus, and claims 10-16 are drawn to a method. Therefore, they are not “all drawn to the same subject” because apparatuses and methods are different statutory categories. Second, restriction between an apparatus and method of using an apparatus only requires a one-way differentiation, see MPEP 806.05(e), that is, 1) either the process can be practiced by a materially different apparatus or by hand OR 2) the apparatus can be used to practice a materially different process. In this case, the Examiner provided several reasonable examples of 2), see page 2 of the Office Action mailed 7/25/2022, which Applicant did not rebut or even address. While Applicant appears to take the position that if the apparatus is found, then the method is obvious over the apparatus, the Examiner does not believe this to be the case, because the method requires several steps (e.g. intubating a patient while oxygen is flowing through the ET and replacing the ET cap with a ventilator connector) that are not understood to inherently flow from the structure of the apparatus (i.e. the actual claimed structure, not the intended use recited in the apparatus claims). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/15/2022.
As Applicant has elected claims directed to the product, Applicant is reminded that if the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined; it is advised that the process claims be amended along with the apparatus claims during prosecution to ensure that the process claims contain all of the limitations of an allowable product claim in the event that allowable subject matter is determined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/986,666, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  All of the claims contain the new matter included in this CIP, namely, an ET cap comprising a pressure relief valve. Therefore, all of the claims receive the priority date of the instant application, that is, 4/19/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Endotracheal Tube Cap With Pressure Relief Valve.

The disclosure is objected to because of the following informalities: Para [0116] should read “cap top 1130”.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate a joint (e.g. para [0023] of the specification), a tip-to-cuff interface (e.g. para [0027]), a transition zone (e.g. para [0063]), and a cap top (para [0116]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1131 in Fig. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: slit 1116 (para [0059]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cap [apertures] consisting only of three apertures (claim 20) must be shown or the feature(s) canceled from the claim(s). As seen in Figs. 11C and 11E, the pressure relief valve itself possesses 5 apertures: the four radial apertures for air flow and the center aperture for insertion of the valve post, such that the minimum number of apertures depicted in a cap consists of 7 apertures, see e.g. Fig. 12 [Note: the embodiment of Figs. 11A-E has 3 additional apertures: 1101, 1102 and 1108].  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 4, 17 and 18 are objected to because of the following informalities:  
Claim 1, line 5 would be more clear if it were to read “port that opens into”, in view of instant Figs. 11A and 11E, since proximal tube end 1125 does not actually project into the tubular housing but rather adjoins it
Claim 1, line 7 should read “a pressure relief valve that is configured to open” to make it clear that a method step is not being recited in an apparatus claim
Claims 2 and 18, line 2 of each claim should read “is configured to produce
Claim 4, line 1 should read “is configured to block
Claim 4, line 2 should read “when the valve is closed” for clarity
Claim 17, line 5 should read “to the ET tube being connected”
Claim 17, line 7 should read “a pressure relief valve that is configured to open
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (and thus its dependent claims 2-9), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. The last line of claim 1 appears to be a method step requiring that the ET tube cap not ever be physically connected to a ventilator (where it is unclear what is meant by “physically connected,” since presumably there is tubing that would intervene in any case; perhaps Applicant meant “pneumatically connected”?). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. Any prior art ET cap that is not permanently connected to a ventilator is fully capable of being always attached to a different gas source/never physically connected to a ventilator, and thus will be considered to anticipate the contested limitation.
Further regarding claim 9, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. The replacement of the ET tube cap with a ventilator cap is an improper method step within an apparatus claim, and it renders the scope of the claim indefinite because it is unclear what additional structure(s) is actually required by the claim, e.g. is Applicant just requiring a removable ET tube cap, or are they intending to claim a kit comprising both the ET tube cap and a ventilator cap? For purposes of examination, the minimum structure understood to be further required by claim 9 is that the ET tube cap is removable from the ET tube. 
Claim 19 recites the limitation "the cap top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, a cap cannot “consist of three apertures” because apertures are holes/absences of material and something that consists of holes cannot exist because it would be an absence of material. As best understood, for purposes of examination, the claim will be considered to read “ET tube cap contains apertures in a housing thereof, the apertures consisting of three apertures”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 7, as dependent on claim 5, claim 7 is not further limiting because the external gas source is not positively recited in claim 1 or 5. Therefore, claim 7 does not properly further limit claim 5 because it does not limit a positive element of claim 5. To address this rejection, Applicant could amend claim 7 to be dependent from claim 6, which is understood to positively recite the external gas source.  Regarding claim 8, the ET tube receiving aperture of claim 1 is understood, due to its designation as/requirement to be “ET tube receiving,” to render the ET tube cap configured to receive the ET tube. Therefore, claim 8 is not understood to recite any additional structure beyond that already present in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Per instant para [0061]: “A mechanical ventilator (as used herein) provides inhalation and exhalation assistance for the patient. That is, a ventilator mechanically 'breathes' for a patient when that patient is not able to breathe independently.”	
Regarding claim 5, the cap top being “a cover that permanently blocks an interior portion of the tubular housing” is understood in view of instant Fig. 12, where the top of the cap is integral with the tubular housing of the cap and contains no apertures therein.
	Regarding claim 17, “specifically arranged to” is understood to be synonymous with “configured to”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemps (US 2015/0151075 A1; hereinafter “Kemps”).
Regarding claim 1, Kemps discloses an endotracheal (ET) tube cap (pressure regulator 601) (Figs. 6-7; patient interface (not shown) connected to the first outlet 604, para [0092]; embodiments of the invention, as shown in Figs. 6 and 7, when used with an endotracheal tube, paras [0099-100]; whereby the regulator “caps” the ETT when the ET tube is connected to outlet 604 and thus the regulator comprehends an ET tube cap) comprising: 
a tubular housing (Fig. 6-7) defined between an ET tube receiving aperture (outlet 604) and a cap top (comprising inlet 603) (Fig. 7); 
an intake tube (comprising inlet 602) that extends from the tubular housing, the intake tube comprising an unobstructed passageway between a proximal tube end (to the left in Fig. 7) and a distal tube end (to the right in Fig. 7), the proximal tube end defining a housing intake port (left opening of the tube comprising inlet 602) that extends through the tubular housing and the distal tube end defining a distal tube port (inlet 602) (Fig. 7); 
a pressure relief valve (PEEP valve 608) that opens when pressure inside of the ET tube cap exceeds a predetermined pressure threshold (valve lift[s] up, thereby allowing excess pressure to be vented therethrough, para [0103]), 
when the ET tube cap is connected to an ET tube at the ET tube receiving aperture and the intake tube is connected to an external gas source, the external gas source is in communication with the ET tube via the intake tube (Fig. 7; para [0092]), 
the ET tube cap is never physically connected to a ventilator (para [0092], where the inlet is described as being connectable to a variety of gas sources in addition to a ventilator (“resuscitator 115”), e.g. an oxygen reservoir, and thus the cap is fully capable of being connected solely to one of these other sources and never to a ventilator because there is nothing that would prevent this intended use).
Regarding claim 3, Kemps discloses the ET tube cap of claim 1 further comprising an instrument port (inlet 603) that leads to a cross-slit valve (duckbilled valve 605), the instrument port is located at the cap top (Fig. 7).  
Regarding claim 4, Kemps discloses the ET tube cap of claim 3, wherein the cross-slit valve blocks all airflow through the cap top when closed (duckbilled valve 605 which is normally closed, para [0097]; wherein the closure of valve 605 is understood to infer blockage of airflow through the cap top given the gas delivery/ pressure regulating nature of the regulator/cap of Kemps, see also para [0097], which describes omitting outlet 603 to avoid doubt, which is understood to be doubt regarding fluid-tightness).
Regarding claim 5, Kemps discloses the ET tube cap of claim 1, wherein the cap top is a cover that permanently blocks an interior portion of the tubular housing (by virtue of the top of the cap being integral with the tubular housing of the cap and containing no apertures therein, see Fig. 7 in view of para [0097], which describes omitting outlet 603, such that the top would no longer contain an aperture).
Regarding claim 6, Kemps discloses the ET tube cap of claim 1, wherein the intake tube is connected to the external gas source via a gas line (Fig. 5 in view of para [0092]).
Regarding claim 7, Kemps discloses the ET tube cap of claim 5, wherein the external gas source is oxygen (coupling an oxygen reservoir or supply to the inlet, para [0092]).
Regarding claim 8, Kemps discloses the ET tube cap of claim 1, wherein the ET tube cap is configured to receive the ET tube at the ET tube receiving aperture (Figs. 6-7; patient interface (not shown) connected to the first outlet 604, para [0092]; embodiments of the invention, as shown in Figs. 6 and 7, when used with an endotracheal tube, paras [0099-100]).  
Regarding claim 9, Kemps discloses the ET tube cap of claim 1, wherein the ET tube cap is fully capable of being replaced by a ventilator cap that connects to the ventilator after the ET tube is fully deployed in a patient, because pressure regulator 601 is removably connectable to the ETT via connector 604, see the rejection of claim 1 above and the 112b rejection of claim 9 above.
Regarding claim 17, Kemps discloses a non-ventilator ET tube cap (pressure regulator 601) (Figs. 6-7; patient interface (not shown) connected to the first outlet 604, para [0092]; embodiments of the invention, as shown in Figs. 6 and 7, when used with an endotracheal tube, paras [0099-100]; whereby the regulator “caps” the ETT when the ET tube is connected to outlet 604 and thus the regulator comprehends an ET tube cap, and “non-ventilator” is understood to be intended use, where the cap of Kemps is fully capable of being used solely with a gas supply that is not a ventilator as discussed in the rejection of claim 1 above) comprising: 
an oxygen source connector (comprising inlet 602) configured to connect to an oxygen source via an oxygen tube (either the tube comprising inlet 602 OR the inhalatory conduit 121 depicted in Fig. 5, in view of para [0092]); 
an ET tube receiving aperture (outlet 604) that is specifically arranged to engage an ET tube in a removable relationship prior to the ET tube connected to a ventilator while the ET tube is deployed in a patient (Figs. 6-7; patient interface (not shown) connected to the first outlet 604, para [0092]; embodiments of the invention, as shown in Figs. 6 and 7, when used with an endotracheal tube, paras [0099-100]; where the engagement is fully capable being prior to the ET tube being connected to a ventilator while the ET tube is deployed in a patient, because pressure regulator 601 is removably connectable to the ETT via connector 604 and thus the pressure regulator can be engaged with the ETT and then detached therefrom and e.g. a ventilator cap (with a connector similar to outlet 604) that is connected to a ventilator subsequently attached, as there is nothing that would preclude this intended use); and 
a pressure relief valve (PEEP valve 608) that opens when pressure inside of the ET tube cap exceeds a predetermined pressure threshold (valve lift[s] up, thereby allowing excess pressure to be vented therethrough, para [0103]).
Regarding claim 19, Kemps discloses the non-ventilator ET tube cap of claim 17 further comprising an instrument port (inlet 603) located at the cap top (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venturelli et al. (US 3,667,475; hereinafter “Venturelli”) in view of Ratner (US 2014/0053841 A1; hereinafter “Ratner”).
Regarding claim 1, Venturelli discloses an endotracheal (ET) tube cap (endo-tracheal tube adapter) (Figs. 1-2) comprising: 
a tubular housing (annular housing wall 13) defined between an ET tube receiving aperture (surrounded by annular rim 14 OR aperture 19) and a cap top (housing top 12); 
an intake tube (hollow cylindrical arm 16) (col. 3, lines 42-44) that extends from the tubular housing (Fig. 2), the intake tube comprising an unobstructed passageway (the passageway through the hollow arm 16) between a proximal tube end (to the left in Fig. 2) and a distal tube end (to the right in Fig. 2), the proximal tube end defining a housing intake port (the opening to the left in Fig. 2) that extends through the tubular housing and the distal tube end defining a distal tube port (the opening to the right in Fig. 2); 
when the ET tube cap is connected to an ET tube (endo-tracheal tube 23) at the ET tube receiving aperture and the intake tube is connected to an external gas source (supply cylinder), the external gas source is in communication with the ET tube via the intake tube (Fig. 2; col. 3, lines 42-57), 
the ET tube cap is never physically connected to a ventilator (col. 3, line 2; where the tube cap is described as being connected to a supply cylinder, and thus the cap is fully capable of being connected solely to said cylinder and never to a ventilator).
Venturelli is silent regarding a pressure relief valve that opens when pressure inside of the ET tube cap exceeds a predetermined pressure threshold. However, Ratner demonstrates that it was well known in the oxygen delivery art before the effective filing date of the claimed invention for an ET tube cap (Fig. 8; para [0213]) to include on a tubular sidewall (806) thereof a pressure relief valve (pop-off safety relief valve 704) that opens when pressure inside of the ET tube cap exceeds a predetermined pressure threshold (paras [0197-198]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the ET tube cap of Venturelli to include a pressure relief valve that opens when pressure inside of the ET tube cap exceeds a predetermined pressure threshold as taught by Ratner, in order to provide the expected result of providing an added measure of safety for the patient by preventing an overpressurization (which could damage a patient lungs) from occurring while delivering gases to the patient (Venturelli para [0198]).
Regarding claim 5, Venturelli in view of Ratner teaches the ET tube cap of claim 1, wherein Venturelli further discloses wherein the cap top is a cover that permanently blocks an interior portion of the tubular housing (by virtue of the cap tap 12 being integral with the tubular housing of the cap and containing no apertures therein, see Fig. 2 and col. 3, lines 1-19).  
Regarding claim 6, Venturelli in view of Ratner teaches the ET tube cap of claim 1, wherein Venturelli further discloses wherein the intake tube is connected to the external gas source via a gas line (gas supply conduit (not shown) leading from the supply cylinder…is mounted on the outer end of the housing arm 16, col. 3, lines 42-44).
Regarding claim 7, Venturelli in view of Ratner teaches the ET tube cap of claim 5, wherein Venturelli further discloses wherein the external gas source is oxygen (oxygen, col. 1, lines 62-66).  
Regarding claim 8, Venturelli in view of Ratner teaches the ET tube cap of claim 1, wherein Venturelli further discloses wherein the ET tube cap is configured to receive the ET tube (endo-tracheal tube 23) at the ET tube receiving aperture (Fig. 2).
Regarding claim 9, Venturelli in view of Ratner teaches the ET tube cap of claim 1, wherein Venturelli further discloses wherein the ET tube cap is fully capable of being replaced by a ventilator cap that connects to the ventilator after the ET tube is fully deployed in a patient because the adaptor is removably connectable to the ETT via diaphragm 18, see the rejection of claim 1 above and the 112b rejection of claim 9 above.
Regarding claim 17, Venturelli discloses a non-ventilator ET tube cap comprising: 
an oxygen source connector (hollow cylindrical arm 16) (col. 3, lines 42-44)  configured to connect to an oxygen source via an oxygen tube (oxygen supply line, col. 1, lines 62-66; gas supply conduit (not shown) leading from the supply cylinder...mounted on the outer end of the housing arm 16, col. 3, lines 42-44; where the supply cylinder is inferred to be an oxygen cylinder in light of the supply line being an oxygen supply line); 
an ET tube receiving aperture (aperture 19) that is specifically arranged to engage an ET tube (endo-tracheal tube 23) in a removable relationship prior to the ET tube connected to a ventilator while the ET tube is deployed in a patient (Fig. 2; where the adaptor is fully capable of being removed from its positioning in Fig. 2 and e.g. a similar ventilator adaptor connected in its place).
Venturelli is silent regarding a pressure relief valve that opens when pressure inside of the ET tube cap exceeds a predetermined pressure threshold. However, Ratner demonstrates that it was well known in the oxygen delivery art before the effective filing date of the claimed invention for an ET tube cap (Fig. 8; para [0213]) to include on a tubular sidewall (806) thereof a pressure relief valve (pop-off safety relief valve 704) that opens when pressure inside of the ET tube cap exceeds a predetermined pressure threshold (paras [0197-198]). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the ET tube cap of Venturelli to include a pressure relief valve that opens when pressure inside of the ET tube cap exceeds a predetermined pressure threshold as taught by Ratner, in order to provide the expected result of providing an added measure of safety for the patient by preventing an overpressurization from occurring (which could damage a patient lungs) while delivering gases to the patient (Venturelli para [0198]).
Regarding claim 20, Venturelli in view of Ratner teaches the non-ventilator ET tube cap of claim 17 wherein Venturelli as modified by Ratner to include a pressure relief valve in the sidewall thereof further discloses/teaches wherein the non-ventilator ET tube cap consists of three apertures that are 1) an oxygen intake port (right opening of housing arm 16 in Venturelli Fig. 2), 2) a pressure relief valve aperture (that of the valve as taught by Ratner Fig. 8), and 3) the ET tube receiving aperture (aperture 19 in Venturelli Fig. 2).

Claims 2 and 18 rejected under 35 U.S.C. 103 as being unpatentable over  Venturelli in view of Ratner as applied to claims 1 and 17 above, and further in view of Frick (DE 102007062861 A1; hereinafter “Frick”).
Regarding claim 2 and 18, Venturelli in view of Ratner teaches the ET tube cap of claim 1/non-ventilator ET tube cap of claim 17 but Venturelli in view of Ratner is silent regarding wherein the pressure relief valve comprises a whistle that produces sound when the pressure relief valve is opened. However, Frick demonstrates that it was well known in the endotracheal tube valve art before the effective filing date of the claimed invention for a pressure relief valve (pressure relief valve 30) (Fig. 1) similar to that of Ratner to comprise a whistle (formed from tongues 44a) that produces sound when the pressure relief valve is opened (middle of page 4; claim 5). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the ET tube cap with pressure relief valve of Venturelli in view of Ratner such that the pressure relief valve comprises a whistle that produces sound when the pressure relief valve is opened as taught by Frick, in order to provide the predictable result of means for alerting the patient and/or attendant that an overpressurization is occurring, so that they may take steps to remedy the situation to avoid damage to the patient’s lungs as well as wasteful exhaust of oxygen.

Claims 3, 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venturelli in view of Ratner as applied to claim 1, and further in view of Kemps.
 Regarding claim 3, 4, and 19, Venturelli in view of Ratner teaches the ET tube cap of claim 1/non-ventilator ET tube cap of claim 17 but Venturelli in view of Ratner is silent regarding an instrument port that leads to a cross-slit valve, the instrument port is located at the cap top, wherein the cross-slit valve blocks all airflow through the cap top when closed. However, Kemps demonstrates that it was well known in the endotracheal tube cap art before the effective filing date of the claimed invention for an ET tube cap (pressure regulator 601) (Fig. 7) to include an instrument port (inlet 603) that leads to a cross-slit valve (duckbilled valve 605), the instrument port is located at the cap top (Fig. 7), wherein the cross-slit valve blocks all airflow through the cap top when closed (duckbilled valve 605 which is normally closed, para [0097]; wherein the closure of valve 605 is understood to infer blockage of airflow through the cap top given the gas delivery/pressure regulating nature of the regulator/cap of Kemps, see also para [0097], which describes omitting outlet 603 to avoid doubt, which is understood to be doubt regarding fluid-tightness). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the ET tube cap of Venturelli in view of Ratner to include an instrument port that leads to a cross-slit valve, the instrument port is located at the cap top, wherein the cross-slit valve blocks all airflow through the cap top when closed as taught by Kemps, in order to provide the predictable result of a well-known means for inserting instruments (for suctioning, delivery of surfactant, etc., Kemps para [0097]; and/or broncoscopes, etc.) through an ET tube cap while the cap is in place on the endotracheal tube, thus providing access of said instruments to the inner lumen of the endotracheal tube while still delivering respiratory gas through the cap so that the patient can be ventilated even while the instrument is inserted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be used to reject at least claims 1/17 under 35 USC 102: Alberici et al. (US 2021/0316093 A1; Fig. 12); Tatkov (US 2013/0081616 A1; Fig. 10); Lau et al. (US 2006/0156823 A1; Fig. 2); Patel et al. (US 2012/0191037 A1); Cheung et al. (WO 2013/122326 A1); Loescher (US 5,722,394); Bansal et al. (US 2018/0369524 A1); Battersby et al. (US 2016/0256661 A1); Merrell et al. (US 11,420,010 B1; Fig. 13). Additional references teaching connectors that could be easily modified under 35 USC 103 to include a pressure relief valve and thus arrive at the invention of at least claims 1/17: Kee (US 5,664,594; Fig. 2); Anigati et al. (US 2019/0083727 A1); Horton et al. (US 5,382,242); Sellers (GB 2446577 A); Vazales et al. (US 9,445,714; Fig. 24G); Grimes (US 4,416,273); Kurtis (US 5,509,408; Fig. 6); Goldin et al. (US 4,327,721); Watson et al. (US 4,446,864). Additional reference regarding a whistling pressure relief valve: de la Cruz (US 4,350,647).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785